Case 1:15-cr-00003-JPJ-PMS Document 1187 Filed 08/17/21 Page 1 of 3 Pageid#: 11211




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ABINGDON DIVISION

    UNITED STATES OF AMERICA                      )
                                                  )
                                                  )     Case No. 1:15CR00003-018
                                                  )
    v.                                            )     OPINION AND ORDER
                                                  )
    SAMUEL ROSENBAUM,                             )     By: James P. Jones
                                                  )     United States District Judge
                     Defendant.                   )


         Christopher Kavanaugh, Assistant United States Attorney, Charlottesville,
   Virginia, for United States; John T. Stanford, Assistant Federal Public Defender,
   Abingdon, Virginia, for Defendant.

         Upon motion of the defendant for a reduction in sentence under 18 U.S.C.

   § 3582(c)(1)(A), after considering the applicable factors provided in 18 U.S.C.

   § 3553(a), and for the reasons stated on behalf of the United States, it is ORDERED

   that the motion, ECF No. 1138, is DENIED after complete review of the motion on

   the merits.

         The defendant, Samuel Rosenbaum, is a 61-year-old inmate confined at USP

   Lee. Pursuant to a plea agreement, Rosenbaum pleaded guilty to conspiring to

   manufacture, distribute and possess with the intent to distribute methamphetamine

   in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C) and 846. I sentenced him on
Case 1:15-cr-00003-JPJ-PMS Document 1187 Filed 08/17/21 Page 2 of 3 Pageid#: 11212




   December 10, 2015, to 108 months imprisonment.        His projected release date is

   December 5, 2022.

           Rosenbaum had participated in a complex methamphetamine distribution

   conspiracy where he and others trafficked the drug into Southwest Virginia for

   resale. Rosenbaum personally obtained or sold at least 150 but less than 500 grams

   of methamphetamine. He assisted Summer Delp, a high-level source of supply in

   the conspiracy, by accompanying her on trips to purchase methamphetamine and

   packaging drugs for her distribution. Rosenbaum also arranged smaller quantity

   purchases and sales on his own. He seeks compassionate release by arguing that his

   obesity, hypertension, and history of smoking elevate his risk for severe illness or

   death if he were to contract Covid-19 in prison.

           Rosenbaum has not established extraordinary and compelling reasons to

   reduce his sentence. His argument concerning his increased risk for severe illness

   or death from Covid-19 lacks merit, because he has been fully inoculated with a

   vaccine which the Centers for Disease Control and Prevention indicates is 95%

   effective at preventing Covid-19-induced serious illness.1 Suppl. Resp. 1, ECF No.

   1185.




           1
           Centers for Disease Control and Prevention, Pfizer-BioNTech Covid-19 Vaccine
   Overview and Safety, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-
   vaccines/Pfizer-BioNTech.html (last visited Aug. 17, 2021).
                                            -2-
Case 1:15-cr-00003-JPJ-PMS Document 1187 Filed 08/17/21 Page 3 of 3 Pageid#: 11213




         Nor has Rosenbaum shown that the § 3553(a) factors militate any reduction

   given his integral role in the conspiracy and the large quantity of methamphetamine

   that he is responsible for. In fact, his sentence was the lowest possible term of

   imprisonment under the guidelines range considering his criminal history and crime

   of conviction. Considering these facts and the § 3553(a) factors, including factors

   (1), 2(A), 2(B), and 2(C), I find that the defendant is not qualified for such

   extraordinary relief.

                                                 ENTER: August 17, 2021

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




                                           -3-
